Citation Nr: 1749896	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  91-43 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine disability. 

2.  Entitlement to a disability rating in excess of 10 percent prior to September 23, 2001, and in excess of 20 percent as of September 23, 2001, for a lumbar spine disability.

3.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity (RLE). 

4.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity (LLE).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

6.  Entitlement to special monthly compensation (SMC) based on Aid and Attendance and/or Housebound.

7.  Entitlement to an effective date prior to June 20, 2013 for the assignment of a 20 percent evaluation for radiculopathy of the RLE. 


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

As noted in the prior Board remand, the Veteran's claims for increased ratings for his lumbar spine disability arise from a February 1994 rating decision.  The reader may refer to the October 2010 Board remand for the procedural history of these claims.  The case was most recently remanded in February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.






REMAND

The Board remanded the Veteran's case in February 2016 to schedule the Veteran for a hearing before a member of the Board.  However, in a July 2017 correspondence, the Veteran clarified that he wished to have a hearing at the local level.  The Board attempted to clarify the nature of the Veteran's request, but he did not respond.  In light of the lack of clarification, the Board construes this as a request for a hearing before a Decision Review Officer (DRO) at the Veteran's local RO.  The case must be remanded to schedule this hearing.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a local hearing before a DRO at the San Juan RO.  Notify the Veteran of the time, date, and location of the hearing.

2.  After completing the above action and any other development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




